Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
DETAILED OFFICE ACTION


1.	Applicant’s election of claims  1-15 pertains to Group II  for continuing prosecution with traverse in the communication with the Office on 05/02/2022  is acknowledged.
Because Applicant did not distinctly and specifically point out the supposed error in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)). Applicants have the right to file a divisional, continuation or continuation-in-part application covering the subject matter of the non-elected claims.
 The traversal is on the ground(s) that because the claims are related, the search for all group of claim will not be a burden for the Office  . This is not found persuasive because the fields of search for method and device claims are NOT coextensive and the determinations of patentability of method and device claims are different, that is process limitations and device limitations are given weight differently in determining the patentability of the claimed inventions. Also, the strategies for doing text searching of the device claims and method claims are different. Thus, separate searches are required.
The requirement is still deemed proper and is therefore made FINAL.
Applicants, however,  have the right to file a divisional, continuation or continuation-in-part application covering the subject matter of the non-elected claims.

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status
                  
                                           Claim Rejections - 35 USC § 103    
                                                                                                                                                                     
3. 	The following is a quotation of 35 U.S.C. 103 (post-AIA ) which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

4. 	 Claims 1-15 are  rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 2019/0198584) thereafter Chen 584 of record , document #1 in the US Patent Application Publication section in Applicant IDS filed on 12/15/2020 in view of  Mu (US 2017/0210114)  thereafter Mu 114
	With regard to claim 1, Chen 584 ( the abstract, Fig 1, Fig 4 through Fig 7 paragraph [0033] through –[0056]) disclosed all the invention of  a method of fabricating a flexible organic light-emitting diode (OLED) display panel, the method comprising the steps of:
step S1, providing a rigid substrate on which a flexible base is formed;( Fig 1 step S10)
step S2, forming a thin film transistor array layer on the flexible base;( Fig 1, step S20)
step S3, forming an OLED display unit on the thin film transistor array layer; ;( Fig 1,  
step S30)
step S4, forming an encapsulation layer on the OLED display unit;(Fig 1 step S40)
step S5, forming a protective layer on the encapsulation layer, wherein the protective layer is adhered to a surface of the encapsulation layer away from the OLED display unit ;(Fig 1 step S50)
step S6, peeling off the rigid substrate, and completing a support film to be attached under the flexible base;(Fig 1 step 60)
step S8, forming a protective cover on the encapsulation layer ( Fig 1 step S50)
the protective layer is adhered to a surface of the encapsulation layer away from the OLED display unit by a thermal sensitive adhesive unit 
Not disclosed in Chen 584 are the limitations wherein in step S5, removing the protective layer; and  the protective layer is adhered to a surface of the encapsulation layer by a thermal sensitive adhesive unit  and removed the protective layer 
Mu 114, however, discloses a method  of removing the protective layer; and the protective and  the protective layer is adhered to a surface of the encapsulation layer away from the OLED display unit by a thermal sensitive adhesive unit and removed the protective layer  ( the abstract, para [0036])
It would have been obvious to one of ordinary skill in the art the time the invention was made to incorporate this feature, taught by Mu 114  into the Chen 584 method and come up with the invention of claim 1.
The rationale is as the following:
A person skilled in the art at the invention was made would have been motivated to improve   the product yield rate of the Chen method as taught by Mu 114( the abstract, para [0004])
With regard to claim 10, Chen 584 ( the abstract, Fig 1, Fig 4 through Fig 7 paragraph [0033] through –[0056]) disclosed all the invention of  a method of fabricating a flexible organic light-emitting diode (OLED) display panel, the method comprising the steps of:
step S1, providing a rigid substrate on which a flexible base is formed;(Fig 1, step S10)
step S2, forming a thin film transistor array layer on the flexible base; (Fig 1, step S20)
step S3, forming an OLED display unit on the thin film transistor array layer; (Fig 1, step S30)
step S4, forming an encapsulation layer on the OLED display unit; (Fig 1, step S40)
step S5, forming a protective layer on the encapsulation layer, wherein the protective layer is adhered to a surface of the encapsulation layer away from the OLED display unit; ;(Fig 1 step S50)
step S6, peeling off the rigid substrate, and completing a support film to be attached under the flexible base;
step S8, forming a protective cover on the encapsulation layer
Not disclosed in Chen 584 is the limitation, step S5, forming a protective layer on the encapsulation layer, wherein the protective layer is adhered to a surface of the encapsulation layer away from the OLED display unit by a thermal sensitive adhesive; and the protective layer comprises the thermal sensitive adhesive; and removed the protective layer  ( the abstract, para [0036])
Mu 114, however, discloses a method  of removing the protective layer; and the protective and  the protective layer is adhered to a surface of the encapsulation layer away from the OLED display unit by a thermal sensitive adhesive unit and removed the protective layer  ( the abstract, para [0036])
It would have been obvious to one of ordinary skill in the art the time the invention was made to incorporate this feature, taught by Mu 114  into the Chen 584 method and come up with the invention of claim 10.
	The rationale to combine Chen 584 with Mu 114 is the same as the rationale  set forth in the rejection of claim 1.
	With regard to claim 2, Mu 114 discloses a method of fabricating a flexible OLED display panel, wherein the protective layer in the step S5 comprises the thermal sensitive adhesive.  ( the abstract, para [0036])
	With regard to claim 3 , the combined  Chen 584+Mu 114 method discloses a method of fabricating a flexible OLED display panel, wherein the step S5 further comprises: coating the thermal sensitive adhesive on the surface of the encapsulation layer away from the OLED display unit, and forming the protective layer on the thermal sensitive adhesive. (Mu 114 .  the abstract, para [0036]) (Chen 584 Fig 1 step S50)
With regard to claims 4, Mu 114 discloses a method of fabricating a flexible OLED display panel , wherein the step of removing the protective layer employs heating or cooling the protective layer. (Mu 114, the abstract, para [0036]).
With regard to claims 5, 12, Mu 114 discloses a method of fabricating a flexible OLED display panel wherein the step of removing the protective layer comprises providing a heater to heat the protective layer. (Mu 114, the abstract, para [0036]).
	With regard to claims 6.8, 13,15, These claims are obvious over the Chen 584 + Mu 114 method for the following rationale:
The selection of parameters such as energy, concentration, temperature, time, molar fraction, depth, thickness, etc., would have been obvious and involve routine optimization which has been held to be within the level of ordinary skill in the art. "Normally, it is to be expected that a change in energy, concentration, temperature, time, molar fraction, depth, thickness, etc., or in combination of the parameters would be an unpatentable modification. Under some circumstances, however, changes such as these may impart patentability to a process if the particular ranges claimed produce a new and unexpected result which is different in kind and not merely degree from the results of the prior art ... such ranges are termed "critical ranges and the applicant has the burden of proving such criticality.... More particularly, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller 105 USPQ233, 255 (CCPA 1955). See also In re Waite 77 USPQ 586 (CCPA 1948); In re Scherl 70 USPQ 204 (CCPA 1946); In re Irmscher 66 USPQ 314 (CCPA 1945); In re Norman 66 USPQ 308 (CCPA 1945); In re Swenson 56 USPQ 372 (CCPA 1942); In re Sola 25 USPQ 433 (CCPA 1935); In re Dreyfus 24 USPQ 52 (CCPA 1934).
	With regard to claim 7, 14, these claims are obvious over the combined Chen 584+ Mu 114 method because the use of removing the protective layer comprise providing a refrigerator is within the ordinary skill in the art.
	With regard to claim 9, This  claim is  obvious over the Chen 584 + Mu 114 method for the following rationale:
The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945)
	With regard to claim 11, the combined Chen 584+ Mu 114 method discloses a method for fabricating a flexible display panel wherein the step S5 further comprises: coating the thermal sensitive adhesive on the surface of the encapsulation layer away from the OLED display unit, and forming the protective layer on the thermal sensitive adhesive. Chen 584 ( the abstract, Fig 1, Fig 4 through Fig 7), Mu 114 ( Mu 114, the abstract, para [0036]

5.	When responding to the office action, Applicants are advised to provide the examiner with the line numbers and the page numbers in the application and/or references cited to assist the examiner to locate the appropriate paragraphs.

6.	A shortened statutory period for response to this action is set to expire 3 (three) months and 0 (zero) day from the day of this letter. Failure to respond within the period for response will
cause the application to be abandoned (see M.P.E.P. 710.02(b)).

7	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d) which papers have been placed of record in the file.

                                                     CONCLUSION
8.        Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thinh T Nguyen whose telephone number is 571-272-1790.  The examiner can normally be reached on Monday-Friday 9.30 AM-6,30 PM US Eastern Time. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toledo Fernando can be reached at  571-272-1867.The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval [PAIR] system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

                                                             /THINH T NGUYEN/                                                             Primary Examiner, Art Unit 2897